           Case 2:13-cv-01099-APG-VCF Document 141 Filed 02/12/21 Page 1 of 3



1    LISA A. RASMUSSEN, ESQ.
2    Nevada Bar No. 7491
     The Law Offices of Kristina
3    Wildeveld & Associates
4    550 E. Charleston Blvd, Suite A
     Las Vegas, NV 89104
5    (702) 222-0007 | (702) 222-0001 (fax)
6    Lisa@Veldlaw.com
7

8
                        UNITED STATES DISTRICT COURT
9

10
                                DISTRICT OF NEVADA

11

12
     RICHARD ALLEN WALKER,                      Case No.: 2:13-1099 APG-VCF
13
                 Petitioner,
14
                                                UNOPPOSED MOTION OF TIME
15   vs.                                        TO FILE REPLY TO STATE’S
16                                              RESPONSE TO REMAINING
     DWIGHT NEVEN, et al,                       CLAIM
17
                 Respondents.
18                                              (THIRD REQUEST)

19
            Petitioner Richard Walker, by and through his counsel, Lisa
20
     Rasmussen, hereby files this unopposed Motion seeking an additional 3 days
21
     to file his Reply to the State’s Response filed on August 28, 2020 [ECF 135.]
22
     This Motion is made and based upon the following:
23
            1.   Petitioner’s Reply is due on today’s date.
24
            2.   Petitioner previously asked for one 77-day extension of time,
25
     which the court approved; and one 30 day extension. The court granted both
26
     requests and this generated today’s due date.
27

28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 1
          Case 2:13-cv-01099-APG-VCF Document 141 Filed 02/12/21 Page 2 of 3



1
           3.    The undersigned has spent a substantial amount of time pulling
2
     citations and references from the records in order to respond to and present
3
     facts that are responsive to the state’s Response and also relevant to the
4
     determination before this Court. A few additional days is needed to organize
5
     those references and the Reply brief in the context of the legal arguments
6
     that remain.
7
           4.    The state is not opposed to this request for a three-day extension
8
     of time, until Monday, February 15, 2021.
9
           5.    Mr. Walker is serving a life without parole sentence and he is not
10
     prejudiced by this extension of time, but would be prejudiced if this request
11
     were denied. Additionally, this request is not made for the purpose of delay
12
     or in bad faith.
13
           Accordingly, it is respectfully requested that this Court grant an
14
     additional extension of time, amounting to three days, for Mr. Walker to file
15

16
     his Reply, or until February 15, 2021.

17         A proposed order appears below for this Court’s convenience.

18               Dated this 11th day of February 2021.

19

20                      The Law Offices of Kristina Wildeveld & Associates
21
                                               /s/ Lisa A. Rasmussen
22                                         ____________________________________
23
                                           LISA A. RASMUSSEN, ESQ.
                                           Nevada Bar No. 7491
24                                         Attorneys for Richard Walker
25

26

27

28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 2
          Case 2:13-cv-01099-APG-VCF Document 141 Filed 02/12/21 Page 3 of 3



1                            CERTIFICATE OF SERVICE
2
                 I HEREBY CERTIFY that I served a copy of the foregoing,
3

4    Motion for EOT, upon all persons registered to receive CM/ECF service in the

5    above-entitled case, as required by local rule, including, but not limited to:
6
                 Ms. Katrina Samuels, DAG
7

8                Dated this 11th day of February 2021.
9

10
                                                  /s/ Lisa A. Rasmussen
11

12                                             LISA A. RASMUSSEN, ESQ.
13

14

15
                    ORDER GRANTING EXTENSION OF TIME
16

17
           GOOD CAUSE APPEARING, and based upon the non-opposition of the

18   Respondent,
19
           IT IS HEREBY ORDERED that Petitioner shall have until February
20

21   16, 2021 to file his Reply to the State’s Response.

22   Dated: ______ _________
             February 12, 2021
23

24

25                                   ___________________________________
                                     The Honorable Andrew P. Gordon
26
                                     United States District Judge
27

28
     UNOPPOSED MOTION OF TIME TO FILE REPLY TO STATE’S RESPONSE TO REMAINING CLAIM - 3
